                                            Case 3:18-cv-05387-SI Document 78 Filed 09/07/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAKENZIE PAULY, et al.,                            Case No. 18-cv-05387-SI
                                   8                    Plaintiffs,
                                                                                            ORDER RE FIRST DISCOVERY
                                   9             v.                                         LETTER
                                  10     STANFORD HEALTH CARE,                              Re: Dkt. No. 72
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On August 17, 2021, plaintiff Makenzie Pauly filed a first discovery letter regarding three
                                  14   subpoenas issued by defendant Stanford Health Care (“defendant’s subpoenas”). Dkt. No. 72. On
                                  15   August 20, 2021, defendant filed a letter in response. Dkt. No. 74. For the reasons stated below,
                                  16   the Court modifies defendant’s subpoenas to matters concerning plaintiff’s physical injuries during
                                  17   November 2008 and December 2008.
                                  18
                                  19                                            BACKGROUND
                                  20          This case arises from defendant’s alleged failure to screen and treat plaintiff in November
                                  21   2008 and December 2008 (“Underlying Incident”). Dkt. No. 1. Plaintiff claims she suffered
                                  22   personal injury from defendant’s alleged refusal to accept plaintiff as a transfer patient and provide
                                  23   plaintiff medical care. Dkt. No. 1 at 8. Plaintiff further claims she suffered physical, mental, and
                                  24   emotional distress while waiting six weeks for an appointment with defendant. Id.
                                  25          On July 30, 2021, defendant issued three deposition subpoenas to the custodian of records
                                  26   for Sutter Medical Center: (1) “ALL DOCUMENTS, MEDICAL RECORDS, OFFICE RECORDS,
                                  27   EMERGENCY ROOM RECORDS, SIGN-IN SHEETS, MEDICAL TESTS, INPATIENT AND
                                  28   OUTPATIENT CHARTS AND RECORDS, RADIOLOGICAL REPORTS AND TEST
                                            Case 3:18-cv-05387-SI Document 78 Filed 09/07/21 Page 2 of 3




                                   1   RESULTS.       ALL OF THE ABOVE PERTAINING TO THE CARE, TREATMENT OR

                                   2   EXAMINATION OF MAKENZIE PAULY (DOB: 09/25/1998)”; 2) “Any and all x-ray films,

                                   3   MRS’s, CT scans and any other type of film pertaining to the care, treatment or examination

                                   4   pertaining to MAKENZIE PAULY (DOB: 09/25/1998) from the first date to, and including, the

                                   5   present.”; and 3) “All itemized statements of billing charges, invoices, records of adjustments and/or

                                   6   write/offs, payments and credits, explanation of benefits, balance due and insurance records.” Dkt.

                                   7   No. 72 at 4-23.

                                   8          On August 17, 2021, the plaintiff filed a first discovery letter objecting defendant’s

                                   9   subpoenas. Dkt. No. 72. On August 20, 2021, defendant filed a response letter. Dkt. No. 74.

                                  10

                                  11                                          LEGAL STANDARD

                                  12          Under Federal Rule of Civil Procedure 45, a party may subpoena and command the
Northern District of California
 United States District Court




                                  13   production of documents. FED. R. CIV. P. 45 (a)(1)(C). A party may obtain discovery relating to

                                  14   any nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

                                  15   needs of the case. FED. R. CIV. P. 26(b)(1). The Court may quash or modify a subpoena if the

                                  16   subpoena “requires disclosure of privileged or other protected matter, if no exception or waiver

                                  17   applies.” FED. R. CIV. P. 45(d)(3)(A) (iii).

                                  18          “[I]n a civil case, state law governs privilege regarding a claim or defense for which state

                                  19   law supplies the rule of decision.” FED. R. E. 501. In California, plaintiffs are “not obligated to

                                  20   sacrifice all privacy to seek redress for a specific (physical,) mental or emotional injury.” In re

                                  21   Lifschutz, 467 P.2d 557, 570 (1970). Plaintiffs “are entitled to retain the confidentiality of all

                                  22   unrelated medical or psychotherapeutic treatment they may have undergone in the past” and

                                  23   “unquestionably waive their physician-patient and psychotherapist-patient privileges as to all

                                  24   information concerning the medical conditions which they have put in issue.” Britt v. Superior

                                  25   Court, 574 P.2d 766, 768-69, 779 (1978). Waiver requires “asserting more than a garden-variety

                                  26   claim of emotional distress.” Turner v. Imperial Stores, 161 F.R.D. 89, 97 (S.D. Cal. 1995).

                                  27

                                  28
                                                                                         2
                                            Case 3:18-cv-05387-SI Document 78 Filed 09/07/21 Page 3 of 3




                                   1                                                DISCUSSION

                                   2           Plaintiff argues defendant’s subpoenas are privileged and beyond the scope of her claims.

                                   3   Dkt. No. 72 at 2. Defendant argues discovery of all of plaintiff’s physical and mental health records

                                   4   is warranted because plaintiff placed her health at issue in this case. Dkt. No. 74 at 1-2.

                                   5           The Court finds defendant’s subpoenas to be overbroad. The complaint limits plaintiff’s

                                   6   claims to her alleged pain and resulting inability to walk during Underlying Incident in November

                                   7   2008 and December 2008. Dkt. No. 1 at 9-19. See Britt v. Superior Court, 574 P.2d 766, 778-79

                                   8   (1978) (vacating order permitting discovery of plaintiff’s entire medical history and rejecting

                                   9   argument that discovery would determine injury when plaintiff identified particular ailments).

                                  10   Plaintiff did not place her entire mental health history by claiming she suffered severe “mental and

                                  11   emotional distress” during the six weeks of waiting for an appointment with defendant. Compare

                                  12   Fitzgerald v. Cassil, 216 F.R.D. 632, 633, 639 (N.D. Cal.2003) (no waiver of privacy of plaintiff’s
Northern District of California
 United States District Court




                                  13   medical and billing records when plaintiff did not allege “cause of action for intentional or negligent

                                  14   infliction of emotional distress” or “specific psychiatric injury or disorder or unusually severe

                                  15   emotional distress extraordinary in light of the allegations”) with Dornell v. City of San Mateo, 12-

                                  16   cv-6065-CRB (KAW), 2013 WL 5443036 at *4 (N.D. Cal. Sept. 30, 2013) (waiver of privacy when

                                  17   plaintiff alleged “severe emotional distress” resulting in “anxiety, high blood pressure, chest pain,

                                  18   sleeplessness, weight gain, inability to focus and loss of interest in daily life activities and hobbies”).

                                  19           Accordingly, defendant’s subpoenas shall be limited to records that concern plaintiff’s

                                  20   alleged pain and physical injury during November 2008 and December 2008.

                                  21

                                  22           IT IS SO ORDERED.

                                  23   Dated: September 7, 2021

                                  24                                                      ______________________________________
                                                                                          SUSAN ILLSTON
                                  25                                                      United States District Judge
                                  26
                                  27

                                  28
                                                                                           3
